Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 1 of 19 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     Jonathan O. Ballard (SBN 327489)
 4   jballard@donigerlawfirm.com
 5
     DONIGER/BURROUGHS
     603 Rose Avenue
 6   Venice California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   MINDEN PICTURES, INC., a California                Case No.:
13   Corporation;
                                                        PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,                                         COPYRIGHT INFRINGEMENT
15
     v.                                                 Jury Trial Demanded
16

17   ZAZZLE INC., a California corporation; and
     DOES 1 through 10,
18

19   Defendants.

20

21          MINDEN PICTURES, INC., by and through its undersigned attorneys, hereby
22   prays to this honorable Court for relief based on the following:
23                             JURISDICTION AND VENUE

24          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101

25   et seq.
26          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
27   1338 (a) and (b).
                                                1
28                                          COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 2 of 19 Page ID #:2




 1         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 2   1400(a) in that this is the judicial district in which a substantial part of the acts and
 3   omissions giving rise to the claims occurred.
 4                                         PARTIES
 5         4. Plaintiff MINDEN PICTURES, INC. (“MINDEN”) is a corporation
 6   organized and existing under the laws of the state of California, with its primary
 7   place of business located at 9565 Soquel Drive, Suite 202, Aptos, California 95003.
 8         5. Plaintiff is informed and believes and thereon alleges that Defendant
 9   ZAZZLE INC. (“ZAZZLE”) is a California corporation, with its primary place of
10   business located at 1800 Seaport Blvd, Redwood City, California 94063, and is the
11   owner of the website at https://www.zazzle.com.
12         6. Plaintiff is informed and believes and thereon alleges that Defendants
13   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
14   Plaintiff’s copyrights. The true names, whether corporate, individual or otherwise, of
15   Defendants 1 through 10, inclusive, are presently unknown to Plaintiff, which
16   therefore sues said Defendants by such fictitious names, and will seek leave to
17   amend this Complaint to show their true names and capacities when same have been
18   ascertained.
19         7. Plaintiff is informed and believes and thereon alleges that at all times
20   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
21   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
22   at all times acting within the scope of such agency, affiliation, alter-ego relationship
23   and/or employment; and actively participated in or subsequently ratified and/or
24   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
25   circumstances, including, but not limited to, full knowledge of each violation of
26   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
27
                                                2
28                                          COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 3 of 19 Page ID #:3




 1               CLAIMS RELATED TO SUBJECT PHOTOGRAPH A
 2        8. STEVE GETTLE (“GETTLE”) is a professional wildlife photographer who
 3   owns an original photograph entitled “00447547” (“Subject Photograph A”) that was
 4   registered with the United States Copyright Office on February 10, 2017 with the
 5   Registration Number VA 2-050-159.
 6        9. For all times relevant to this action, GETTLE has appointed Plaintiff
 7   MINDEN as his exclusive administrator and publisher of all copyright rights in and
 8   to Subject Photograph A. As such, MINDEN is entitled to institute and maintain this
 9   action for copyright infringement. 17 U.S.C §501(b).
10        10. Following the publication and display of Subject Photograph A, ZAZZLE,
11   DOE Defendants, and each of them used Subject Photograph A without
12   authorization for commercial purposes in various ways, including, but not limited to,
13   the use on websites such as https://www.zazzle.com.
14        11. An image of Subject Photograph A and a screen capture of Defendant’s
15   website with Subject Photograph A embedded are set forth hereinbelow:
16                                 Subject Photograph A
17

18

19

20

21

22

23

24

25

26   //
27   //
                                              3
28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 4 of 19 Page ID #:4




 1                                     Screen Capture
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13               CLAIMS RELATED TO SUBJECT PHOTOGRAPH B
14        12. DONALD M. JONES (“JONES”) is a professional wildlife photographer
15   who owns an original photograph entitled “00428082” (“Subject Photograph B”)
16   that was registered with the United States Copyright Office on January 17, 2017 with
17   the Registration Number VA 2-052-881.
18        13. For all times relevant to this action, JONES has appointed Plaintiff
19   MINDEN as his exclusive administrator and publisher of all copyright rights in and
20   to Subject Photograph B. As such, MINDEN is entitled to institute and maintain this
21   action for copyright infringement. 17 U.S.C §501(b).
22        14. Following the publication and display of Subject Photograph B, ZAZZLE,
23   DOE Defendants, and each of them used Subject Photograph B without
24   authorization for commercial purposes in various ways, including, but not limited to,
25   the use on websites such as https://www.zazzle.com.
26

27
                                               4
28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 5 of 19 Page ID #:5




 1        15. An image of Subject Photograph B and a screen capture of Defendant’s
 2   website with Subject Photograph B embedded are set forth hereinbelow:
 3                                Subject Photograph B
 4

 5

 6

 7

 8

 9

10

11

12

13                                   Screen Capture
14

15

16

17

18

19

20

21

22

23

24

25

26   //
27   //
                                            5
28                                      COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 6 of 19 Page ID #:6




 1

 2               CLAIMS RELATED TO SUBJECT PHOTOGRAPH C
 3        16. SUZI ESZTERHAS (“ESZTERHAS”) is a professional wildlife
 4   photographer who owns an original photograph entitled “00761332” (“Subject
 5   Photograph C”) that was registered with the United States Copyright Office on
 6   January 16, 2009 with the Registration Number VA 1-702-515.
 7        17. For all times relevant to this action, ESZTERHAS has appointed Plaintiff
 8   MINDEN as her exclusive administrator and publisher of all copyright rights in and
 9   to Subject Photograph C. As such, MINDEN is entitled to institute and maintain this
10   action for copyright infringement. 17 U.S.C §501(b).
11        18. Following the publication and display of Subject Photograph C, ZAZZLE,
12   DOE Defendants, and each of them used Subject Photograph C without
13   authorization for commercial purposes in various ways, including, but not limited to,
14   the use on websites such as https://www.zazzle.com.
15        19. An image of Subject Photograph C and a screen capture of Defendant’s
16   website with Subject Photograph C embedded are set forth hereinbelow:
17                                 Subject Photograph C
18

19

20

21

22

23

24

25

26

27
                                               6
28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 7 of 19 Page ID #:7




 1

 2                                     Screen Capture
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               CLAIMS RELATED TO SUBJECT PHOTOGRAPH D
15        20. TUI DE ROY (“ROY”) is a professional wildlife photographer who owns
16   an original photograph entitled “00141530” (“Subject Photograph D”) that was
17   registered with the United States Copyright Office on January 9, 2009 with the
18   Registration Number VA 1-714-821.
19        21. For all times relevant to this action, ROY has appointed Plaintiff MINDEN
20   as her exclusive administrator and publisher of all copyright rights in and to Subject
21   Photograph D. As such, MINDEN is entitled to institute and maintain this action for
22   copyright infringement. 17 U.S.C §501(b).
23        22. Following the publication and display of Subject Photograph D, ZAZZLE,
24   DOE Defendants, and each of them used Subject Photograph D without
25   authorization for commercial purposes in various ways, including, but not limited to,
26   the use on websites such as https://www.zazzle.com.
27
                                               7
28                                         COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 8 of 19 Page ID #:8




 1        23. An image of Subject Photograph D and a screen capture of Defendant’s
 2   website with Subject Photograph D embedded are set forth hereinbelow:
 3                               Subject Photograph D
 4

 5

 6

 7

 8

 9

10

11

12

13                                   Screen Capture
14

15

16

17

18

19

20

21

22

23

24

25              CLAIMS RELATED TO SUBJECT PHOTOGRAPH E
26        24. THOMAS MARENT (“MARENT”) is a professional wildlife photographer
27   who owns an original photograph entitled “00426200” (“Subject Photograph E”) that
                                            8
28                                      COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 9 of 19 Page ID #:9




 1   was registered with the United States Copyright Office on February 13, 2017 with
 2   the Registration Number VA 2-050-025.
 3        25. For all times relevant to this action, MARENT has appointed Plaintiff
 4   MINDEN as his exclusive administrator and publisher of all copyright rights in and
 5   to Subject Photograph E. As such, MINDEN is entitled to institute and maintain this
 6   action for copyright infringement. 17 U.S.C §501(b).
 7        26. Following the publication and display of Subject Photograph E, ZAZZLE,
 8   DOE Defendants, and each of them used Subject Photograph E without authorization
 9   for commercial purposes in various ways, including, but not limited to, the use on
10   websites such as https://www.zazzle.com.
11        27. An image of Subject Photograph E and a representative screen capture of
12   Defendant’s website with Subject Photograph E embedded are set forth hereinbelow:
13                                 Subject Photograph E
14

15

16

17

18

19

20

21

22

23   //
24   //
25   //
26

27
                                               9
28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 10 of 19 Page ID #:10




  1                                     Screen Capture
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13               CLAIMS RELATED TO SUBJECT PHOTOGRAPH F
 14        28. MICHAEL DURHAM (“DURHAM”) is a professional photographer who
 15   owns an original photograph entitled “00640064” (“Subject Photograph F”) that was
 16   registered with the United States Copyright Office on January 16, 2009 with the
 17   Registration Number VA 1-703-097.
 18        29. For all times relevant to this action, DURHAM has appointed Plaintiff
 19   MINDEN as his exclusive administrator and publisher of all copyright rights in and
 20   to Subject Photograph F. As such, MINDEN is entitled to institute and maintain this
 21   action for copyright infringement. 17 U.S.C §501(b).
 22        30. Following the publication and display of Subject Photograph F, ZAZZLE,
 23   DOE Defendants, and each of them used Subject Photograph F without authorization
 24   for commercial purposes in various ways, including, but not limited to, the use on
 25   websites such as https://www.zazzle.com.
 26        31. An image of Subject Photograph F and a representative screen capture of
 27   Defendant’s website with Subject Photograph F embedded are set forth hereinbelow:
                                               10
 28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 11 of 19 Page ID #:11




  1                              Subject Photograph F
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12                                 Screen Capture
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
      //
 25
      //
 26
      //
 27
                                           11
 28                                    COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 12 of 19 Page ID #:12




  1               CLAIMS RELATED TO SUBJECT PHOTOGRAPH G
  2        32. YVA MOAMTIUK and JOHN EASTCOTT (“MOMATIUK” and
  3   “EASTCOTT”) are professional nature photographers who own an original
  4   photograph entitled “00340208” (“Subject Photograph G”) that was registered with
  5   the United States Copyright Office on February 28, 2001 with the Registration
  6   Number VAu 509-031.
  7        33. For all times relevant to this action, YVA MOAMTIUK and JOHN
  8   EASTCOTT have appointed Plaintiff MINDEN as their exclusive administrator and
  9   publisher of all copyright rights in and to Subject Photograph G. As such, MINDEN
 10   is entitled to institute and maintain this action for copyright infringement. 17 U.S.C
 11   §501(b).
 12        34. Following the publication and display of Subject Photograph G, ZAZZLE,
 13   DOE Defendants, and each of them used Subject Photograph G without
 14   authorization for commercial purposes in various ways, including, but not limited to,
 15   the use on websites such as https://www.zazzle.com.
 16        35. An image of Subject Photograph G and a representative screen capture of
 17   Defendant’s website with Subject Photograph G embedded are set forth
 18   hereinbelow:
 19                                  Subject Photograph G
 20

 21

 22

 23

 24

 25

 26

 27
                                                12
 28                                         COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 13 of 19 Page ID #:13




  1                                     Screen Capture
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13               CLAIMS RELATED TO SUBJECT PHOTOGRAPH H
 14        36. KATHERINE FENG (“FENG”) is a professional wildlife photographer
 15   who owns an original photograph entitled “00209009” (“Subject Photograph H”)
 16   that was registered with the United States Copyright Office on January 16, 2009 with
 17   the Registration Number VA 1-703-099.
 18        37. For all times relevant to this action, FENG has appointed Plaintiff
 19   MINDEN as her exclusive administrator and publisher of all copyright rights in and
 20   to Subject Photograph H. As such, MINDEN is entitled to institute and maintain this
 21   action for copyright infringement. 17 U.S.C §501(b).
 22        38. Following the publication and display of Subject Photograph H, ZAZZLE,
 23   DOE Defendants, and each of them used Subject Photograph H without
 24   authorization for commercial purposes in various ways, including, but not limited to,
 25   the use on websites such as https://www.zazzle.com.
 26

 27
                                               13
 28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 14 of 19 Page ID #:14




  1        39. An image of Subject Photograph H and a representative screen capture of
  2   Defendant’s website with Subject Photograph H embedded are set forth
  3   hereinbelow:
  4                                Subject Photograph H
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15                                   Screen Capture
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                             14
 28                                       COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 15 of 19 Page ID #:15




  1               CLAIMS RELATED TO SUBJECT PHOTOGRAPH I
  2        40. MIKE PARRY (“PARRY”) is a professional photographer who owns an
  3   original photograph entitled “00700323” (“Subject Photograph I”) that was
  4   registered with the United States Copyright Office on January 16, 2009 with the
  5   Registration Number VA 1-700-774.
  6        41. For all times relevant to this action, PARRY has appointed Plaintiff
  7   MINDEN as his exclusive administrator and publisher of all copyright rights in and
  8   to Subject Photograph I. As such, MINDEN is entitled to institute and maintain this
  9   action for copyright infringement. 17 U.S.C §501(b).
 10        42. Following the publication and display of Subject Photograph I, ZAZZLE,
 11   DOE Defendants, and each of them used Subject Photograph I without authorization
 12   for commercial purposes in various ways, including, but not limited to, the use on
 13   websites such as https://www.zazzle.com.
 14        43. An image of Subject Photograph I and a representative screen capture of
 15   Defendant’s website with Subject Photograph I embedded are set forth hereinbelow:
 16                                 Subject Photograph I
 17

 18

 19

 20

 21

 22

 23

 24

 25   //
 26   //
 27   //
                                               15
 28                                        COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 16 of 19 Page ID #:16




  1                                     Screen Capture
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13               CLAIMS RELATED TO SUBJECT PHOTOGRAPH J
 14        44. TOM VEZO (“VEZO”) was a professional wildlife photographer who
 15   owned an original photograph entitled “00221235” (“Subject Photograph J”) that
 16   was registered with the United States Copyright Office on January 16, 2009 with the
 17   Registration Number VA 1-702-517.
 18        45. For all times relevant to this action, VEZO appointed Plaintiff MINDEN as
 19   his exclusive administrator and publisher of all copyright rights in and to Subject
 20   Photograph J. As such, MINDEN is entitled to institute and maintain this action for
 21   copyright infringement. 17 U.S.C §501(b).
 22        46. Following the publication and display of Subject Photograph J, ZAZZLE,
 23   DOE Defendants, and each of them used Subject Photograph J without authorization
 24   for commercial purposes in various ways, including, but not limited to, the use on
 25   websites such as https://www.zazzle.com.
 26        47. An image of Subject Photograph J and a screen capture of Defendant’s
 27   website with Subject Photograph J embedded are set forth hereinbelow:
                                                16
 28                                         COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 17 of 19 Page ID #:17




  1                                  Subject Photograph J
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11                                      Screen Capture
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21                48.   F
 22

 23                              FIRST CLAIM FOR RELIEF
 24            (For Copyright Infringement - Against All Defendants, and Each)
 25        49. Plaintiff repeats, realleges and incorporates herein by reference as though
 26   fully set forth the allegations contained in the preceding paragraphs of this
 27   Complaint.
                                                17
 28                                          COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 18 of 19 Page ID #:18




  1         50. Plaintiff is informed and believes and thereon alleges that Defendants, and
  2   each of them, had access to Subject Photograph A, Subject Photograph B, Subject
  3   Photograph C, Subject Photograph D, Subject Photograph E, Subject Photograph F,
  4   Subject Photograph G, Subject Photograph H, Subject Photograph I, and Subject
  5   Photograph J (collectively, the “Subject Photographs”), including, without
  6   limitation, through Plaintiff’s website and social media accounts or viewing the
  7   Subject Photographs on third-party websites (e.g., Tumblr, Pinterest, etc.).
  8         51. Plaintiff is informed and believes and thereon alleges that Defendants, and
  9   each of them, used and distributed images of the Subject Photographs, and exploited
 10   said images in multiple website posts without Plaintiff’s authorization or consent.
 11         52. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 12   suffered damages in an amount to be established at trial.
 13         53. Due to Defendants’, and each of their, acts of copyright infringement as
 14   alleged herein, Defendants, and each of them, have obtained profits they would not
 15   otherwise have realized but for their infringement of the Subject Photographs. As
 16   such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
 17   attributable to the infringement of the Subject Photographs in an amount to be
 18   established at trial.
 19         54. Plaintiff is informed and believes and thereon alleges that Defendants, and
 20   each of them, have committed copyright infringement with actual or constructive
 21   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
 22   and continue to be, willful, intentional and malicious.
 23                                 PRAYER FOR RELIEF
 24         Wherefore, Plaintiff prays for judgment as follows:
 25             a. That Defendants—each of them—and their respective agents and
 26                servants be enjoined from importing, manufacturing, distributing,
 27
                                                 18
 28                                          COMPLAINT
Case 2:20-cv-00996-MWF-RAO Document 1 Filed 01/30/20 Page 19 of 19 Page ID #:19




  1               offering for sale, selling or otherwise trafficking in any product that
  2               infringes Plaintiff’s copyrights in the Subject Photographs;
  3            b. That Plaintiff be awarded all profits of Defendants, and each of them,
  4               plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
  5               or, if elected before final judgment, statutory damages as available under
  6               the Copyright Act, 17 U.S.C. § 101 et seq.;
  7            c. That Plaintiff be awarded its attorneys’ fees as available under the
  8               Copyright Act U.S.C. § 101 et seq.;
  9            d. That Plaintiff be awarded pre-judgment interest as allowed by law;
 10            e. That Plaintiff be awarded the costs of this action; and
 11            f. That Plaintiff be awarded such further legal and equitable relief as the
 12               Court deems proper.
 13         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 14   38 and the 7th Amendment to the United States Constitution.
 15
      Dated: January 30, 2020                DONIGER/BURROUGHS
 16

 17
                                             By:      /s/ Stephen M. Doniger
                                                      Stephen M. Doniger, Esq.
 18                                                   Jonathan O. Ballard, Esq.
 19
                                                      Attorneys for Plaintiff

 20

 21

 22

 23

 24

 25

 26

 27
                                                 19
 28                                          COMPLAINT
